DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                            GISELLE LUGONES,
                                Petitioner,

                                       v.

      PHYSICIANS INDEMNITY RISK RETENTION GROUP, INC.,
                         Respondent.

                                 No. 4D19-3692

                              [January 8, 2020]

   Petition for writ of certiorari to the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. 19-022041-CA-
25.

   James E. Parker-Flynn of Carlton Fields, Tallahassee, and Eric D.
Coleman of Carlton Fields, Miami, for petitioner.

   Dorothy F. Easley of Easley Appellate Practice PLLC, Miami, and
William V. Carcioppolo of La Cava & Jacobson, P.A., Fort Lauderdale, for
respondent.

PER CURIAM.

   The petition for writ of certiorari is denied. See § 92.251(2)(b), Fla. Stat.
(2019) (defining “foreign subpoena” as a subpoena “issued under authority
of a court of record of a foreign jurisdiction”); Nev. Rev. Stat. Ann. §
679B.340(2) (West 2019) (providing that a subpoena issued by the Nevada
Division of Insurance “shall have the same force and effect and shall be
served in the same manner as if issued from a court of record”); Unif.
Interstate Depositions and Discovery Act § 3, cmt. (2007) (observing that
a “Court of Record” under the act “includes anyone who is authorized to
issue a subpoena under the laws of that state”); Lackos v. State, 339 So.
2d 217, 219 (Fla. 1976) (stating that the modern trend in both civil and
criminal proceedings is to excuse technical procedural defects that “have
no bearing upon the substantial rights of the parties”).

GROSS, DAMOORGIAN and FORST, JJ., concur.

                             *          *          *
Not final until disposition of timely filed motion for rehearing.




                              -2-